Cooper, J.,
delivered the opinion of the court.
Although the claims sought to be enforced by the petitioner are very old ones, we are unable to perceive any valid reason why they should not now be paid.
It was long ago decided that no statute of limitations applied to judgments of the county authorities allowing claims against the counties, for the reason that the party entitled to payment cannot coerce satisfaction by suing out execution. Carroll v. Tishomingo County, 28 Miss., 38; Klein v. Supervisors, 54 Miss., 254.
The allowance of the claims by the county authorities carried with it an obligation to provide funds to pay them, and for failure to discharge this duty they are subject to suit by mandamus. Attala County v. Grant, 9 Smed. & M., 77; Carroll v. Tishomingo County, 28 Miss., 38; Klein v. Supervisors, 54 Ib., 254.
It is true that one proceeding against the county authorities by mandamus must have secured allowance of his claims by proper judgments, but there is nothing in the decision in Honea v. Supervisors, 63 Miss., 171, that suggests that the warrants may not be stated as the measure of his right by the petitioner, supplemented by proper averments that they are supported by proper judgments, as is done in this petition.
A claim not barred by the statute of limitations is not a stale claim. Westbrook v. Munger, 61 Miss., 329.

Judgment reversed,, demurrer overruled and cause remanded.